DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Applicant’s election of Group I in the reply filed on 09/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 5 recites the limitation "the organic solvent".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be interpreted as –the organic solution--.
Claim 7 recites "the laser two-beam optical interference path" along with associated limitations. However, claim 6 from which it depends presents this "interference path" as an alternative alongside "an optical phase mask." Claim 7 is indefinite because it's unclear if the claim is requiring that the laser two-beam interference optical path of claim 6 be the chosen of the two alternatives, or if Applicant is specifying that, if the Office is citing to prior art for the laser two-beam interference optical path in claim 6 (where it may instead be showing claim 6 anticipated by the prior art by showing an optical phase mask), that this interference optical path must have the additional limitations of claim 7.
Applicants should amend the beginning of claim 7 to specify, for example, --wherein the laser interference device is the laser two-beam interference optical path--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei-hong  (CN 105700069 A) in view of Wang (US 6362453 B1) and Eggleton (US 20040202438 A1).
Claim 1. Wei-hong discloses a device for preparing optical fiber Bragg grating (grating resonant peak wavelength, par. 6), which comprises a laser device (laser, par. 6), a laser shaping device (collimation focusing system, 13, Fig. 4), a laser interference device (phase mask 12, par. 14, Fig. 4), a clamping (optical fiber fixture 11) and moving device (rotary table 10) and 

the laser device emits a laser to the laser shaping device , the laser shaping device performs a shaping process on the laser and emits a shaped laser to the laser interference device (laser 14 exposes the fiber through the collimation focusing system and phase mask, par. 42), 
the laser interference device divides the shaped laser into two laser beams and then interferes the two laser beams so as to obtain periodically distributed laser interference fringes (gratings are obtained from the laser passing through the phase mask, par. 42; where it is understood by the examiner that a phase masks splits a laser to create interfering beams), 

the clamping and moving device moves the hollow-core optical fiber with inner wall surface filled and attached with the organic solution to an area where the laser interference fringes are located and ensures that an air optical fiber core of the hollow-core optical fiber is located on a focal plane of the laser interference fringes (optical fixture is adjusted by the 3D adjustment frame 9 to make the optical fiber core close to the phase mask and parallel to it, par. 40, and focused, par. 19).
Wei-hong does not disclose using an organic solution for the laser absorbing liquid.
Wang discloses that toluene is a laser absorbing fluid (Col 2 lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei-hong to incorporate the teachings of Wang and use toluene as the solution, since it would be able to absorb the laser. 
Wei-hong in view of Wang does not disclose organic solution filling device, wherein the clamping and moving device has a liquid filling port which is connected with an output port of the organic solution filling device; and the organic solution filling device fills and attaches an organic solution
Eggleton discloses a system which can fill an optical fiber with a liquid 18 by placing one end under a vacuum (38 vacuum, Fig. 2) and the other end in a liquid filling device (fluid reservoir 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei-hong in view of Wang to incorporate the teachings of Eggleton to have a filling device in order to fill the fiber with the liquid. Doing so would have the benefit of controlling the filling process.
Claim 4. Wei-hong in view of Wang and Eggleton discloses the device of claim 1, wherein the organic solvent has a property of absorbing the laser (liquid absorbs the laser, par. 39).
Claim 5. Wei-hong in view of Wang and Eggleton does not disclose the device of claim 1, wherein the organic solvent is toluene solution (toluene, Col 2 lines 49-53, Wang) or pyrene-doped acetone solution.
Claim 6. Wei-hong in view of Wang and Eggleton discloses the device of claim 1, wherein the laser interference device is an optical phase mask (phase mask 12, Fig. 4) or a laser two-beam interference optical path.
Claim 8. Wei-hong in view of Wang and Eggleton discloses The device of claim 1, wherein the hollow-core optical fiber is a hollow-core photonic band gap optical fiber, a Kagome-structure photonic crystal optical fiber, a hollow-core quartz tube (multi-core fiber with air gap and made of quartz, claim 1) or a hollow-core anti-resonant optical fiber.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei-hong in view of Wang and Eggleton as applied to claim 1 above, and further in view of Gravatt (US 3901602 A).
Claim 2. Wei-hong in view of Wang and Eggleton discloses the device of claim 1, wherein the organic solution filling device comprises a liquid storage chamber (reservoir 32), a second filling conduit (conduit between 38 and 24, Fig. 2), a vacuum absorber (vacuum 38); the other end of the first filling conduit is connected with one end of the hollow-core optical fiber, the other end of the hollow-core optical fiber is connected with one end of the second filling conduit, and the other end of the second filling conduit is connected with the vacuum absorber (conduit connecting 38 and 24, Fig. 2).
Wei-hong in view of Wang and Eggleton does not disclose a first filling conduit, a pressure pump and the pressure pump is connected with one end of the liquid storage chamber while the other end of the liquid storage chamber is connected with one end of the first filling conduit.
However, it would have been obvious to one of ordinary skill in the art to use a pressure pump to pump liquid from the storage chamber into the optical fiber while having a vacuum pump pull liquid out from the other end of the optical fiber. For example, Gravatt discloses using a positive pressure pump connected to the inlet (3, Fig. 1) and a vacuum pump at the outlet (4, Fig. 1) to increase flow through a tube. Doing so would help increase flow and ease of liquid through small channels. 
Claim 3. Wei-hong in view of Wang, Eggleton, and Gravatt discloses the device of claim 2, wherein the liquid storage chamber stores an organic solvent (toluene, Col 2 lines 49-53, Wang).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei-hong in view of Wang and Eggleton as applied to claim 6 above, and further in view of Askin (US 5400422 A).
Claim 7. Wei-hong in view of Wang and Eggleton does not disclose the device of claim 6, wherein the laser two-beam interference optical path comprises a laser beam splitter and a pair of rotating mirrors; and the laser beam splitter divides the laser into two laser beams, and each laser beam is emitted to one rotating mirror.
Askin discloses a method of producing Fiber Bragg gratings on a fiber wherein a beam splitter splits the laser into two beams which reflect off of two rotating mirrors (Col 4 lines 50-54, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei-hong in view of Wang and Eggleton to incorporate the teachings of Askin and use a beam splitter and two rotating mirrors to form the interference patterns. Doing so would have the benefit of varying the grating period (Col 4 lines 45-54, Askin)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                               
/JOHN J NORTON/
Primary Examiner, Art Unit 3761